


EXHIBIT 10.1


$97,168,693.51
WESTERN ALLIANCE BANCORPORATION
Common Stock
$0.0001 Par Value


AMENDED AND RESTATED DISTRIBUTION AGENCY AGREEMENT
October 30, 2014
Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, N.Y. 10010-3629
Dear Sirs:
This Amended and Restated Distribution Agency Agreement (the “Agreement”) amends
and restates in its entirety the Distibution Agency Agreement, dated as of June
4, 2014 (the “Original Agreement”), between Western Alliance Bancorporation,
a Delaware corporation (“Company”), and Credit Suisse Securities (USA) LLC (the
“Manager”).
1. Introductory.  The Company agrees with the Manager to issue and sell from
time to time through the Manager, as sales agent and/or principal, the shares of
its common stock, $0.0001 par value (the “Common Stock”), having an aggregate
offering price of up to $97,168,693.51 (the “Shares”) on the terms set forth
herein.
2. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Manager that:
(a)    A registration statement on Form S-3 (File No 333-181128) (the “Initial
Registration Statement”) in respect of the Shares has been filed with the
Securities and Exchange Commission (the “Commission”); the Initial Registration
Statement and any post‑effective amendment thereto, each in the form heretofore
delivered to you and, excluding exhibits to the Initial Registration Statement,
but including all documents incorporated by reference in the prospectus included
therein, to you have been declared effective by the Commission in such form;
other than a registration statement, if any, increasing the size of the offering
(a “Rule 462(b) Registration Statement”), filed pursuant to Rule 462(b) under
the Securities Act of 1933, as amended (the “Act”), which became effective upon
filing, no other document with respect to the Initial Registration Statement or
document incorporated by reference therein has heretofore been filed, or
transmitted for filing, with the Commission (other than prospectuses filed
pursuant to Rule 424(b) of the rules and regulations of the Commission under the
Act, each in the form heretofore delivered to you); the Company meets the
requirements for use of Form S-3 under the Act (the base prospectus filed as
part of the Initial Registration Statement, in the form in which it has most
recently been filed with the Commission on or prior to the date of this
Agreement relating to the Shares, is hereinafter called the “Basic Prospectus”;
the various parts of the Initial Registration Statement and the Rule 462(b)
Registration Statement, if any, including all exhibits thereto and including any
prospectus supplement relating to the Shares that is filed with the Commission
and deemed by virtue of Rule 430B under the Act to be part of the Initial
Registration Statement, each as amended at the time such part of the Initial
Registration Statement became effective or such part of the Rule 462(b)
Registration Statement, if any, became or hereafter becomes effective, are
hereinafter collectively called the “Registration Statement”; the “Prospectus
Supplement” means the final prospectus supplement, relating to the Shares, filed
by the Company with the Commission pursuant to Rule 424(b) under the Act within
the time period prescribed therein, in the form furnished by the Company to the
Manager in connection with the offering of the Shares; the Prospectus Supplement
together with the Basic Prospectus attached to or used with the Prospectus
Supplement is hereinafter called the “Prospectus”; the “Statutory Prospectus”
with reference to any particular time means the prospectus relating to the
Shares that is included in the Registration Statement immediately prior to that
time, including all information then deemed to be a part of the Registration
Statement pursuant to Rule 430B(e) or retroactively deemed to be a part of the
Registration Statement pursuant to Rule 430B(f) (the “Rule 430B Information”)
and all information then deemed to be a part of the Registration Statement
pursuant to Rule 430C; for purposes of the foregoing definition,




--------------------------------------------------------------------------------




Rule 430B Information shall be considered to be included in the Statutory
Prospectus only as of the actual time that form of prospectus (including a
prospectus supplement) is filed with the Commission pursuant to Rule 424(b) and
not retroactively; any reference herein to the Basic Prospectus or the
Prospectus shall be deemed to refer to and include the documents incorporated by
reference therein pursuant to Item 12 of Form S-3, as of the date of such
prospectus; any reference to any amendment or supplement to the Basic Prospectus
or the Prospectus shall be deemed to refer to and include any post-effective
amendment to the Registration Statement, any prospectus supplement relating to
the Shares filed with the Commission pursuant to Rule 424(b) under the Act and
any documents filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and incorporated therein, in each case after the date of the
Basic Prospectus or the Prospectus, as the case may be; any reference to any
amendment to the Registration Statement shall be deemed to refer to and include
any annual report of the Company filed pursuant to Section 13(a) or 15(d) of the
Exchange Act after the effective date of the Registration Statement that is
incorporated by reference in the Registration Statement; and any “issuer free
writing prospectus” as defined in Rule 433 under the Act relating to the Shares
is hereinafter called an “Issuer Free Writing Prospectus”); prior to the
execution of this Agreement, the Company has not, directly or indirectly,
offered or sold any of the Shares by means of any “prospectus” (within the
meaning of the Act) or used any “prospectus” (within the meaning of the Act) in
connection with the offer or sale of the Shares, in each case other than the
Basic Prospectus; unless the Company obtains the prior consent of the Manager,
until the termination of this Agreement, the Company has not made and will not
make any offer relating to the Shares that would constitute an Issuer Free
Writing Prospectus or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405 under the Act) other than any Permitted Free
Writing Prospectus made pursuant to this Agreement; any such free writing
prospectus relating to the Shares consented to by the Manager is hereinafter
referred to as a “Permitted Free Writing Prospectus”; the Company has complied
and will comply in all material respects with the requirements of Rule 433 under
the Act applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping; the
conditions set forth in one or more of subclauses (i) through (iv), inclusive,
of Rule 433(b)(1) under the Act are satisfied, and the Registration Statement
relating to the offering of the Shares contemplated hereby, as initially filed
with the Commission, includes a prospectus that, other than by reason of Rule
433 or Rule 431 under the Act, satisfies the requirements of Section 10 of the
Act; the Company is not disqualified, by reason of Rule 164(f) or (g) under the
Act, from using, in connection with the offer and sale of the Shares, “free
writing prospectuses” (as defined in Rule 405 under the Act) pursuant to Rules
164 and 433 under the Act; the Prospectus delivered to the Manager for use in
connection with this offering was identical to the electronically transmitted
copies thereof filed with the Commission pursuant to Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”), except to the extent permitted by
Regulation S-T;
(b)    As of the date of this Agreement, as of each Applicable Time (as defined
below), on each Settlement Date (as defined below), and at all times during
which a prospectus is required to be delivered by the Act (whether physically,
deemed to be delivered pursuant to Rule 153 or through compliance with Rule 172
under the Act or any similar rule), the Statutory Prospectus, the Permitted Free
Writing Prospectus(es) issued at or prior to each Applicable Time, and other
information, if any, stated in Schedule A of this Agreement, taken together
(collectively, the “General Disclosure Package”), will not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; as of its issue date and at all subsequent
times through the completion of the public offer and sale of the Shares, each
Permitted Free Writing Prospectus listed on Schedule A hereto did not, does not
and will not conflict with the information contained in the Registration
Statement, the Statutory Prospectus or the Prospectus, and each such Permitted
Free Writing Prospectus, as supplemented by and taken together with the General
Disclosure Package as of each Applicable Time, will not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Permitted Free Writing Prospectus in reliance upon and in conformity with
information furnished in writing to the Company by you expressly for use
therein; for the purposes of this Agreement, the “Applicable Time” is the time
of each sale of any Shares pursuant to this Agreement;
(c)    There is no order preventing or suspending the use of the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus, and, to the
knowledge of the Company, no proceeding for that purpose or pursuant to Section
8A of the Act against the Company or related to the offering has been initiated
or threatened by the Commission; no notice of objection of the Commission to the
use of such Registration Statement pursuant to Rule 401(g)(2) under the Act has
been received by the Company;
(d)    The documents incorporated by reference in the Registration Statement and
Prospectus, when they became effective or were filed with the Commission, as the
case may be, conformed in all material respects to the requirements of the Act
or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder, and none of such documents contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Prospectus or any
further




--------------------------------------------------------------------------------




amendment or supplement thereto, when such documents become effective or are
filed with the Commission, as the case may be, will conform in all material
respects to the requirements of the Act or the Exchange Act, as applicable, and
the rules and regulations of the Commission thereunder and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Company by you expressly for use therein; and no such documents
were filed with the Commission since the Commission’s close of business on the
business day immediately prior to the date of this Agreement and prior to the
execution of this Agreement, except as set forth on Schedule A hereto;
(e)    (i) At the time the Registration Statement initially became effective,
(ii) at the time of each amendment thereto for the purposes of complying with
Section 10(a)(3) of the Act (whether by post‑effective amendment, incorporated
report or form of prospectus), (iii) as of the applicable effective date,
(iv) on each Settlement Date (as defined in Section 3(f)), and (v) at all times
during which a prospectus is required to be delivered by the Act (whether
physicially, deemed to be delivered pursuant to Rule 153 or through compliance
with Rule 172 under the Act or any similar rule), the Registration Statement
conformed and will conform in all material respects to the requirements of the
Act and the rules and regulations of the Commission thereunder and did not and
will not contain, at or during such times, an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; (i) on its date, (ii) as of the
applicable filing date, (iii) at each Applicable Time, (iv) on each Settlement
Date and (v) at all times during which a prospectus is required to be delivered
by the Act (whether physicially, deemed to be delivered pursuant to Rule 153 or
through compliance with Rule 172 under the Act or any similar rule), the
Prospectus and any further amendments or supplements thereto will conform, in
all material respects to the requirements of the Act and the rules and
regulations of the Commission thereunder and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that this representation and
warranty shall not apply to any statements or omissions made in reliance upon
and in conformity with information furnished in writing to the Company by you
expressly for use therein;
(f)    Neither the Company nor any of its subsidiaries has sustained since the
date of the latest audited financial statements included or incorporated by
reference in the General Disclosure Package any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the General
Disclosure Package; and, since the respective dates as of which information is
given in the Registration Statement and the General Disclosure Package, there
has not been (i) any change in the capital stock or long term debt of the
Company or any of its subsidiaries or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
general affairs, management, financial position, condition (financial or
otherwise), stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole, whether or not arising in the ordinary course of
business (a “Material Adverse Effect”), otherwise than as set forth or
contemplated in the General Disclosure Package; (ii) there have been no
transactions entered into by the Company or any of its subsidiaries, other than
those in the ordinary course of business or as set forth or contemplated in the
General Disclosure Package, which are material with respect to the Company and
its subsidiaries taken as a whole; and (iii) other than dividends paid on the
Company’s Series B Non-Cumulative Perpetual Preferred Stock, there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock;
(g)    The Company and its subsidiaries have good and marketable title to all
real property and good and marketable title to all personal property owned by
them, in each case free and clear of all liens, mortgages, pledges, security
interests, encumbrances and defects except such as are described in the General
Disclosure Package or such as do not, individually or in the aggregate,
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries taken as a whole; and all of the leases and subleases material to
the business of the Company and its subsidiaries, considered as one enterprise,
and under which the Company or any of its subsidiaries holds properties
described in the General Disclosure Package and the Prospectus, are in full
force and effect, and neither the Company nor any subsidiary has any notice of
any material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease;
(h)    The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority to own, lease and operate its properties and conduct its business
as described in the General Disclosure Package and perform its obligations under
this Agreement, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is




--------------------------------------------------------------------------------




subject to no material liability or disability by reason of the failure to be so
qualified in any such jurisdiction, except where the failure so to qualify or to
be in good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; each “significant subsidiary” of the
Company (as such term is defined in Rule 1-02 of Regulation S-X) (each a
“Subsidiary” and, collectively, the “Subsidiaries”) has been duly organized and
is validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation (or in the case of the Subsidiary which is a
bank (the “Bank”), has been duly chartered and holds the requisite authority
from its chartering state bank regulatory authority to do business as a
state-chartered bank under the laws of its chartering jurisdiction), has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the General Disclosure Package and the
Prospectus and is duly qualified as a foreign corporation to transact business
and is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect; the activities of the
Company’s subsidiaries are permitted of subsidiaries of a bank holding company
under applicable law and the rules and regulations of the Federal Reserve Board
(the “Federal Reserve”) set forth in Title 12 of the Code of Federal
Regulations; the activities of the Bank are permitted under the laws and
regulations of its jurisdiction of organization and the deposit accounts in the
Bank are insured up to the applicable limits by the Federal Deposit Insurance
Corporation (the “FDIC”); except as otherwise disclosed in the Registration
Statement, all of the issued and outstanding capital stock of each such
Subsidiary has been duly authorized and validly issued, is fully paid and non
assessable and is owned by the Company, directly or through subsidiaries, free
and clear of any security interest, mortgage, pledge, lien, encumbrance, claim
or equity; none of the outstanding shares of capital stock of any Subsidiary was
issued in violation of the preemptive or similar rights of any security holder
of such Subsidiary;
(i)    The Company has an authorized capitalization as set forth in the General
Disclosure Package and all of the issued shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non‑assessable; and all of the issued shares of capital stock of each subsidiary
of the Company have been duly and validly authorized and issued, are fully paid
and non‑assessable and are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims; none of the outstanding
shares of capital stock of any subsidiary was issued in violation of the
preemptive or similar rights of any securityholder of such subsidiary; except as
described in the General Disclosure Package and the Prospectus, there are no
outstanding rights (contractual or otherwise), warrants or options to acquire,
or instruments convertible into or exchangeable for, or agreements or
understandings with respect to the sale or issuance of, any shares of capital
stock of or other equity interest in the Company except pursuant to the
Company’s stock plans and awards currently in effect on the date hereof;
(j)    The Shares have been duly authorized for issuance and sale to the Manager
pursuant to this Agreement and, when issued and delivered by the Company
pursuant to this Agreement against payment of the consideration set forth
herein, will be duly and validly issued and fully paid and non-assessable, and
will not be subject to any preemptive or similar rights; the Common Stock
conforms in all material respects to all statements relating thereto contained
in the Prospectus and such description conforms in all material respects to the
rights set forth in the instruments defining the same; no holder of the Shares
will be subject to personal liability for the debts of the Company by reason of
being such a holder;
(k)    The execution, delivery and performance of this Agreement and the issue
and sale of the Shares and the compliance by the Company with all of the
provisions this Agreement and the consummation of the other transactions
contemplated herein (including the use of the proceeds from the sale of the
Shares as described in the Prospectus under the caption “Use of Proceeds”) do
not and will not, whether with or without the giving of notice or passage of
time or both, conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default or Repayment Event under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, except
for such conflicts, violations or defaults that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
nor will such action result in any violation of the provisions of the Amended
and Restated Articles of Incorporation, as amended, or Amended and Restated
By-Laws of the Company or the charter or bylaws of any subsidiary or any statute
or any order, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries or any of their
properties; and no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Shares or the consummation by the Company
of the transactions contemplated by this Agreement except as have been obtained
from the Federal Reserve Bank of San Francisco or any other relevant
governmental agency or body and under the Act, and except such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or Blue Sky laws in connection with the purchase and
distribution of the Shares by the Manager; as used herein, a “Repayment Event”
means any event or condition which gives the holder of any note, debenture or
other evidence of




--------------------------------------------------------------------------------




indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any subsidiary;
(l)    Other than as set forth in the General Disclosure Package, there are no
legal or governmental proceedings pending to which the Company or any of its
subsidiaries is a party or of which any property of the Company or any of its
subsidiaries is the subject, which, (i) is required to be disclosed in the
Registration Statement (other than as disclosed therein) or (ii) if determined
adversely to the Company or any of its subsidiaries, would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect or which
might reasonably be expected to materially and adversely affect the properties
or assets thereof or the consummation of the transactions contemplated in this
Agreement or the performance by the Company of its obligations hereunder; and,
to the best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others;
(m)    Neither the Company nor any of its subsidiaries is in violation of its
Amended and Restated Articles of Incorporation, as amended, or Amended and
Restated By-Laws or in default in the performance or observance of any
obligation, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, except, in the case
of any indenture, mortgage, deed of trust, loan agreement, lease or other
agreement or instrument, for such defaults that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;
(n)    The statements set forth in the General Disclosure Package and the
Prospectus under the caption “Description of Common Stock”, insofar as they
purport to constitute a summary of the terms of the Shares and under the
captions “U.S. Federal Income Consequences to Non-U.S. Holders”, and “Plan of
Distribution”, insofar as they purport to describe the provisions of the laws
and documents referred to therein, are accurate, complete and fair;
(o)    The Company is not and, after giving effect to the offering and sale of
the Shares and the application of the proceeds thereof, will not be an
“investment company”, or an entity “controlled” by an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended;
(p)    The Company is not an “ineligible issuer” as defined in Rule 405 under
the Act as of the eligibility determination date for purposes of Rules 164 and
433 under the Act with respect to the offering of the Shares contemplated by the
Registration Statement;
(q)    McGladrey LLP, who has certified certain financial statements of the
Company and its subsidiaries and who has audited the Company’s internal control
over financial reporting and management’s assessment thereof, is an independent
registered public accounting firm as required by the Act and the rules and
regulations of the Commission thereunder; with respect to the Company, McGladrey
LLP is not and has not been in violation of the auditor independence
requirements of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act”) and the
related rules and regulations of the Commission;
(r)    The Company and each of its Subsidiaries maintains a system of internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Exchange Act) that complies with the requirements of the Exchange Act
and has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles. The Company’s internal control over financial reporting
is effective and the Company is not aware of any material weaknesses in its
internal control over financial reporting (whether or not remediated);
(s)    Since the date of the latest audited financial statements included or
incorporated by reference in the Prospectus, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting;
(t)    The Company and its Subsidiaries maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act)
that comply with the requirements of the Exchange Act; such disclosure controls
and procedures have been designed to ensure that material information relating
to the Company and its subsidiaries is made known to the Company’s principal
executive officer and principal financial officer by others within those
entities to allow timely decisions regarding disclosure; and such disclosure
controls and procedures are effective to perform the functions for which they
were established. Based on the evaluation of the Company’s and each Subsidiary’s
disclosure controls and procedures described above, the Company is not aware of
(1) any significant deficiency in the design or operation of internal controls
which could adversely affect the Company’s ability to record, process, summarize
and report financial data or any material weaknesses in internal controls or (2)
any fraud, whether or not material, that involves management or other employees
who have a significant role in the Company’s internal controls. Since the most
recent evaluation of the Company’s disclosure controls and procedures described
above, there have been no significant changes in internal controls or in other
factors that could significantly affect internal controls;




--------------------------------------------------------------------------------




(u)    The financial statements included in the Registration Statement, the
General Disclosure Package and the Prospectus, together with the related
schedules and notes, fairly present the financial position of the Company and
its consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; said financial statements
have been prepared in conformity with generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved. The
supporting schedules, if any, included in the Registration Statement, the
General Disclosure Package and the Prospectus present fairly in accordance with
GAAP the information required to be stated therein. The selected financial data
and the summary financial information included in the Registration Statement,
the General Disclosure Package and the Prospectus present fairly the information
shown therein and have been compiled on a basis consistent with that of the
audited financial statements included in the Registration Statement and the
books and records of the Company. No other financial statements or schedules are
required to be included in the Registration Statement. To the extent applicable,
all disclosures contained in the Registration Statement or the Prospectus
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply with Regulation G of the Exchange Act,
the rules and regulations of the Exchange Act and Item 10 of Regulation S-K
under the Act, as applicable;
(v)    No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent, and the
Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or any subsidiary’s principal suppliers, manufacturers,
customers or contractors, which, in either case, may reasonably be expected to
result in a Material Adverse Effect;
(w)    There are no contracts or documents which are required to be described in
the Registration Statement, the General Disclosure Package, the Prospectus or
the documents incorporated by reference therein or to be filed as exhibits
thereto which have not been so described and filed as required;
(x)    The Company and its subsidiaries own or possess, or can acquire on
reasonable terms, adequate patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures and
excluding generally commercially available “off the shelf” software programs
licensed pursuant to shrink wrap or “click and accept” licenses), trademarks,
service marks, trade names or other intellectual property (collectively,
“Intellectual Property”) necessary to carry on the business now operated by
them, and neither the Company nor any of its subsidiaries has received any
notice or is otherwise aware of any infringement of or conflict with asserted
rights of others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interest of the Company or any of its subsidiaries therein, and
which infringement or conflict (if the subject of any unfavorable decision,
ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;
(y)    The Company and its subsidiaries possess such permits, licenses,
approvals, consents and other authorizations (collectively, “Governmental
Licenses”) issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the business now operated by them; the
Company and its subsidiaries are in compliance with the terms and conditions of
all such Governmental Licenses, except where the failure so to comply would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and neither the Company nor any of its subsidiaries has received
any notice of proceedings relating to the revocation or modification of any such
Governmental Licenses which, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has failed to file with applicable regulatory authorities any
statement, report, information or form required by any applicable law,
regulation or order, except where the failure to be so in compliance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, all such filings were in material compliance with applicable
laws when filed and no material deficiencies have been asserted by any
regulatory commission, agency or authority with respect to any such filings or
submissions;
(z)    Except as described in the Registration Statement, the General Disclosure
Package and the Prospectus, and except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, (A)
neither the Company nor any of its subsidiaries is in violation of any federal,
state, local or foreign statute, law, rule, regulation, ordinance, code, policy
or rule of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to pollution or protection of human health, the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,




--------------------------------------------------------------------------------




pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or threatened administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any of its subsidiaries and (D) there
are no events or circumstances that might reasonably be expected to form the
basis of an order for clean-up or remediation, or an action, suit or proceeding
by any private party or governmental body or agency, against or affecting the
Company or any of its subsidiaries relating to Hazardous Materials or any
Environmental Laws;
(aa)    The Company and each of the subsidiaries has (i) timely filed all
material foreign, United States federal, state and local tax returns,
information returns, and similar reports that are required to be filed (taking
into account valid extensions), and all tax returns are true, correct and
complete, (ii) paid in full all taxes required to be paid by it and any other
assessment, fine or penalty levied against it, except for any such tax
assessment, fine or penalty that is currently being contested in good faith or
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and (iii) established on the most recent balance sheet
reserves that are adequate for the payment of all taxes not yet due and payable;
(bb)    The Company and its subsidiaries carry, or are covered by, insurance in
such amounts and covering such risks as the Company reasonably believes are
adequate for the conduct of the business of the Company and its subsidiaries and
the value of their properties and as are customary in the business in which the
Company and its subsidiaries are engaged; neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for; and
the Company has no reason to believe that they will not be able to renew their
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not reasonably be expected to have a Material
Adverse Effect;
(cc)    The statistical and market related data contained in the General
Disclosure Package and the Prospectus are based on or derived from sources which
the Company believes are reliable and accurate;
(dd)    No relationship, direct or indirect, exists between or among the Company
or any of its subsidiaries, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any of its subsidiaries,
on the other, that is required by the Act or by the rules and regulations of the
Commission thereunder to be described in the Registration Statement, the General
Disclosure Package and/or the Prospectus and that is not so described;
(ee)    There is and has been no failure on the part of the Company or any of
its directors or officers, in their capacities as such, to comply in all
material respects with any provision of the Sarbanes-Oxley Act and the rules and
regulations promulgated in connection therewith, including Section 402 related
to loans and Sections 302 and 906 related to certifications;
(ff)    Neither the Company nor any of its subsidiaries nor to the knowledge of
the Company, any director, officer, agent, employee, affiliate or other person
authorized to act on behalf of the Company or any of its subsidiaries has (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any non-U.S. or domestic government official or
employee; (iii) violated any provision of the Foreign Corrupt Practices Act of
1977, as amended, or the U.K. Bribery Act 2010, as amended; or (iv) made,
offered, or taken an act in furtherance of any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment. The Company and its subsidiaries
have instituted and maintain and presently intend to continue to maintain
policies and controls designed to promote and maintain compliance with all
applicable anti-bribery and anti-corruption laws;
(gg)    No person has the right to require the Company or any of its
subsidiaries to register any securities for sale under the Act by reason of the
filing of the Registration Statement with the Commission or the issuance and
sale of the Shares to be sold by the Company hereunder;
(hh)    No forward-looking statement (within the meaning of Section 27A of the
Act and Section 21E of the Exchange Act) contained in the Registration
Statement, the General Disclosure Package and the Prospectus has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith;
(ii)    Other than as contemplated by this Agreement, there is no broker, finder
or other party that is entitled to receive from the Company or any subsidiary
any brokerage or finder’s fee or any other fee, commission or payment as a
result of the transactions contemplated by this Agreement;
(jj)    The Company and each of the subsidiaries or their “ERISA Affiliates” (as
defined below) are in compliance in all material respects with all presently
applicable provisions of the Employee Retirement Income Security




--------------------------------------------------------------------------------




Act of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “employee benefit plan” (as defined in ERISA) for which the
Company or any of the subsidiaries or ERISA Affiliates would have any liability;
the Company and each of the subsidiaries or their ERISA Affiliates have not
incurred and do not expect to incur liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the United States Internal Revenue
Code of 1986, as amended, and the regulations and published interpretations
thereunder (collectively the “Code”); and each “employee benefit plan” for which
the Company and each of its subsidiaries or any of their ERISA Affiliates would
have any liability that is intended to be qualified under Section 401(a) of the
Code is so qualified in all material respects and nothing as occurred, whether
by action or by failure to act, which would cause the loss of such
qualification. “ERISA Affiliate” means, with respect to the Company or a
subsidiary, any member of any group of organizations described in Sections
414(b), (c), (m) or (o) of the Code or Section 400(b) of ERISA of which the
Company or such subsidiary is a member;
(kk)    Each of the Company and its subsidiaries has good and marketable title
to all securities held by it (except securities sold under repurchase agreements
or held in any fiduciary or agency capacity) free and clear of any lien, claim,
charge, option, encumbrance, mortgage, pledge or security interest or other
restriction of any kind, except to the extent such securities are pledged in the
ordinary course of business consistent with prudent business practices to secure
obligations of the Company or any of its subsidiaries and except for such
defects in title or liens, claims, charges, options, encumbrances, mortgages,
pledges or security interests or other restrictions of any kind that would not
be material to the Company and its subsidiaries taken as a whole. Such
securities are valued on the books of the Company and its subsidiaries in
accordance with GAAP;
(ll)    Any and all material swaps, caps, floors, futures, forward contracts,
option agreements (other than employee stock options) and other derivative
financial instruments, contracts or arrangements, whether entered into for the
account of the Company or one of its subsidiaries or for the account of a
customer of the Company or one of its subsidiaries, were entered into in the
ordinary course of business and in accordance with applicable laws, rules,
regulations and policies of all applicable regulatory agencies and with
counterparties believed to be financially responsible at the time. The Company
and each of its subsidiaries have duly performed in all material respects all of
their obligations thereunder to the extent that such obligations to perform have
accrued, and there are no breaches, violations or defaults or allegations or
assertions of such by any party thereunder;
(mm)    BW Real Estate, Inc. is organized and carries on its business so as to
enable it to qualify as a “real estate investment trust” (a “REIT”) under
Sections 856 through 860 of the Code, and no transaction or other event has
occurred or is expected to occur that would be reasonably likely to cause BW
Real Estate, Inc. to not qualify as a REIT for its current taxable year or for
future taxable years;
(nn)    The Company is a registered bank holding company under the Bank Holding
Company Act of 1956, as amended. Each of the Company and its subsidiaries is in
compliance in all material respects with all laws administered by, and all rules
and regulations of the Federal Reserve, the FDIC, the California Department of
Financial Institutions, the Nevada Financial Institutions Division, and the
Arizona Department of Financial Institutions, as applicable, and any other
federal or state bank regulatory authority with jurisdiction over the Company or
any subsidiary (collectively, “Bank Regulatory Authorities”), except as
disclosed in the General Disclosure Package and the Prospectus; and, except as
disclosed in the General Disclosure Package and the Prospectus, neither the
Company nor the Bank is a party to any written agreement or memorandum of
understanding, whether public or confidential, with, or a party to any
commitment letter or similar undertaking to, or is subject to any order or
directive by, or is a recipient of any extraordinary supervisory letter from, or
has adopted any board of director resolutions at the request of, any Bank
Regulatory Authority, nor have any of them been advised by any Bank Regulatory
Authority that it is contemplating issuing or requesting (or is considering the
appropriateness of issuing or requesting) any such order, decree, agreement,
memorandum of understanding, extraordinary supervisory letter, commitment letter
or similar submission, whether public or confidential, or any such board of
director resolutions; the deposit accounts of the Bank are insured up to the
applicable limits by the FDIC;
(oo)    Except as disclosed in the General Disclosure Package and the
Prospectus, the Company and its subsidiaries conduct their respective businesses
in compliance in all material respects with all federal, state, local and
foreign statutes, laws, rules, regulations, decisions, directives and orders
applicable to them (including, without limitation, all applicable regulations
and orders of, the Equal Credit Opportunity Act, the Fair Housing Act, the
Community Reinvestment Act, the Home Mortgage Disclosure Act, all other
applicable fair lending laws or other laws relating to discrimination, the Bank
Secrecy Act, Title III of the USA Patriot Act, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency);
(pp)    Except as disclosed in the General Disclosure Package and the
Prospectus, the Bank is not currently prohibited, directly or indirectly, from
(i) paying any dividends to the Company without prior approval, which payment
would otherwise be payable under federal or state banking laws or regulations,
(ii) making any other distribution on the




--------------------------------------------------------------------------------




Bank’s capital stock, (iii) repaying to the Company any loans or advances to the
Bank from the Company or (iv) transferring any of the Bank’s property or assets
to the Company or any other subsidiary of the Company;
(qq)    The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the U.K. Bribery Act 2010, as
amended, the money laundering statutes of all jurisdictions applicable to the
Company and its subsidiaries, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no material action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened;
(rr)    Neither the Company nor any of its subsidiaries, nor to the knowledge of
the Company any director, officer, employee, agent, affiliate or other person
acting on behalf of the Company or any of its subsidiaries is currently the
subject or the target of any sanctions administered or enforced by the U.S.
Government, (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury), the United Nations Security Council,
the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company, any of its
subsidiaries located, organized or resident in a country or territory that is
the subject or the target of Sanctions; and the Company will not knowingly
directly or indirectly use the proceeds of the offering of the Shares hereunder,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person, or in any country or territory, that,
at the time of such funding or facilitation, is the subject or the target of
Sanctions or (ii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions. None of the Company,
any of its subsidiaries, nor its directors, officers or employees, nor any
agent, affiliate, joint venture partner or other person acting on behalf of the
Company or any of its subsidiaries has engaged in activities sanctionable under
the Iran Sanctions Act, the Comprehensive Iran Sanctions, Accountability, and
Divestment Act of 2010, the Iran Threat Reduction and Syria Human Rights Act of
2012, the National Defense Authorization Act for the Fiscal Year 2012, the
National Defense Authorization Act for the Fiscal Year 2013, Executive Order
Nos. 13628, 13622, and 13608, or any other U.S. economic sanctions relating to
Iran (collectively, the “Iran Sanctions”); and the Company does not have any
present plans to engage in any activities or business that would subject it to
sanction under the Iran Sanctions;
(ss)    Neither the Company nor any of its Subsidiaries, nor any affiliates of
the Company or its Subsidiaries, has taken, directly or indirectly, any action
designed to or that could reasonably be expected to cause or result in any
stabilization or manipulation of the price of the Shares;
(tt)    The Company has not distributed and, prior to the completion of the
public offer and sale of the Shares, will not distribute any prospectus (as such
term is defined in the Act and the rules and regulations thereunder) in
connection with the offering and sale of the Shares other than the Registration
Statement, the Prospectus or other materials, if any, permitted by the Act or by
the rules and regulations thereunder and approved by the Manager;
(uu)    The Common Stock is an “actively-traded security” exempted from the
requirements of Rule 101 of Regulation M under the Exchange Act by subsection
101(c)(1) of such rule; and
(vv)    The Company has not entered into any other sales agency or distribution
agreements or similar arrangements with any agent or other representative in
respect of the Shares and the equity shelf program established by this
Agreement, the terms of which that have not been properly and duly waived.
3. Sale and Delivery of the Shares. On the basis of the representations,
warranties and agreements and subject to the terms and conditions set forth
herein, the Company and the Manager agree that the Company may from time to time
seek to sell Shares through the Manager, acting as sales agent and/or principal,
as follows:
(a)    The Company may submit to the Manager its orders (including any price,
time or size limits or other customary parameters and conditions) to sell Shares
on any Trading Day (as defined herein) in a form and manner as mutually agreed
to by the Company and the Manager. Orders will be submitted by the Company and
received by the Manager, initially by the authorized officers and persons listed
in Schedule C. As used herein, “Trading Day” shall mean any trading day on the
New York Stock Exchange (the “NYSE”).
(b)    Subject to the terms and conditions hereof, the Manager shall use its
reasonable efforts to execute any Company order submitted to it hereunder to
sell Shares. The Company acknowledges and agrees that (A) there can be no
assurance that the Manager will be successful in selling the Shares, (B) the
Manager will incur no liability or obligation




--------------------------------------------------------------------------------




to the Company or any other person or entity if it does not sell Shares for any
reason other than a failure by the Manager to use its reasonable efforts
consistent with its normal trading and sales practices and applicable law and
regulations to sell such Shares as required under this Agreement, and (C) the
Manager shall be under no obligation to purchase Shares on a principal basis
pursuant to this Agreement, except as otherwise specifically agreed by the
Manager and the Company. Any obligation of the Manager to use its reasonable
efforts to sell the Shares on behalf of the Company as sales agent shall be
subject to the continuing accuracy of the representations and warranties of the
Company herein, to the performance by the Company of its obligations hereunder
and to the continuing satisfaction of the additional conditions specified in
Section 5 of this Agreement.
(c)    The Company shall not authorize the issuance and sale of, and the Manager
shall not sell as sales agent, any Share at a price lower than the minimum price
therefor designated from time to time by the Company and notified to the Manager
in writing. In addition, the Company or the Manager may, upon notice to the
other party hereto by telephone (confirmed promptly by email or facsimile),
suspend an offering of the Shares; provided, however, that such suspension or
termination shall not affect or impair the parties’ respective obligations with
respect to the Shares sold hereunder prior to the giving of such notice.
(d)    If either party has reason to believe that the exemptive provisions set
forth in Rule 101(c)(1) of Regulation M under the Exchange Act are not satisfied
with respect to the Company or the Shares, it shall promptly notify the other
party and sales of Shares under this Agreement shall be suspended until that or
other exemptive provisions have been satisfied in the judgment of each party.
(e)    The compensation to the Manager for sales of the Shares shall be at a
mutually agreed rate, not to exceed 2% of the gross offering proceeds of the
Shares sold pursuant to this Agreement. Any compensation or commission due and
payable to the Manager hereunder with respect to any sale of Shares during a
calendar month shall be paid by the Company to the Manager in arrears on the
first Trading Day of the following calendar month, by wire or internal bank
transfer of same day funds to an account designated by the Manager. The Company
may sell Shares to the Manager as principal at a price agreed upon at the
relevant Applicable Time. Any compensation or commission due and payable to the
Manager with respect to any sale of Shares shall be paid by the Company to the
Manager concurrently with the settlement for sales of the Shares by deduction
from the proceeds from sales of the Shares payable to the Company.
(f)    Settlement for sales of the Shares pursuant to this Agreement will occur
on the third Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each such
day, a “Settlement Date”). On each Settlement Date, the Shares sold through the
Manager for settlement on such date shall be issued and delivered by the Company
to the Manager against payment of the gross proceeds from the sale of such
Shares. Settlement for all such Shares shall be effected by free delivery of the
Shares by the Company or its transfer agent to the Manager’s or its designee’s
account (provided the Manager shall have given the Company notice of such
designee prior to the Settlement Date) at The Depository Trust Company through
its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradable, transferable, registered shares in good deliverable
form, in return for payments in same day funds delivered to the account
designated by the Company. If the Company, or its transfer agent (if applicable)
shall default on its obligation to deliver the Shares on any Settlement Date,
the Company shall (A) indemnify and hold the Manager and its successors and
assigns harmless against any loss, claim, damage, or expense (including
reasonable legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company and (B) notwithstanding any such
default, pay the Manager any commission, discount or other compensation to which
it would otherwise be entitled absent such default.
(g) If the Shares are sold by the Manager acting as sale agent, the Manager
shall provide written confirmation (which may be by facsimile or email) to the
Company following the close of trading on the NYSE each day in which the Shares
are sold under this Agreement setting forth (A) the amount of Shares sold on
such day and the gross offering proceeds received from such sale and (B) the
commission payable by the Company to the Manager with respect to such sales.
(h) At each Applicable Time, on each Settlement Date and at each Representation
Date, the Company shall be deemed to have affirmed each representation,
warranty, covenant and other agreement contained in this Agreement. For purposes
of this Agreement, “Representation Date” means each date on which (i) the
Registration Statement or the Prospectus shall be amended or supplemented, (ii)
there is filed with the Commission any document incorporated by reference into
the Registration Statement and the General Disclosure Package (other than a
current report on Form 8-K, except as discussed in (iii)), (iii) there is filed
with the Commission a current report on Form 8-K, which (x) includes capsule
financial information, financial statements, supporting schedules or other
similar financial data with respect to a




--------------------------------------------------------------------------------




fiscal period or portion thereof or (y) includes substantially the same
financial and related information as was set forth in the relevant earnings
announcement (other than any earnings projections, similar forward-looking data
and officers’ quotations), (iv) the Shares are delivered to the Manager as
principal (rather than as sales agent) on a Settlement Date, and (v) the Manager
may reasonably request upon reasonable advance notice. Any obligation of the
Manager to use its reasonable efforts to sell the Shares on behalf of the
Company as sales agent shall be subject to the continuing accuracy of the
representations and warranties of the Company herein, to the performance by the
Company of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 5 of this Agreement.
(i) In accordance with the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), the Manager is required to
obtain, verify and record information that identifies its clients, including the
Company, which information may include the name and address of its clients, as
well as other information that will allow the Manager to properly identify its
clients.
(j) Reserved.
(k) The Company shall not request the sale of any Shares that would be sold, and
the Manager need not make any sale of Shares, during any period in which (i) the
Company is, or is deemed to be, in possession of material non-public information
or (ii)  from and including the date that is one week before the date on which
the Company shall issue a press release containing, or shall otherwise publicly
announce, its earnings, revenues or other results of operations (each, an
“Earnings Announcement”) through and including the time that is 24 hours after
the time that the Company files (a “Filing Time”) a quarterly report on Form
10-Q or an annual report on Form 10-K that includes consolidated financial
statements as of and for the same period or periods, as the case may be, covered
by such Earnings Announcement; provided that, for purposes of this clause (ii),
if the Company (x) has filed a current report on Form 8-K (the “Earnings 8-K”)
which shall include substantially the same financial and related information as
was set forth in the relevant Earnings Announcement (other than any earnings
projections, similar forward-looking data and officers’ quotations) in form and
substance reasonably satisfactory to the Manager, (y) has provided the Manager
with the officers’ certificate, accountants’ letter and opinions and letters of
counsel called for by Sections 5(a), 5(d), 5(e), and 5(h) hereof, and (z) has
afforded the Manager the opportunity to conduct a due diligence review in
accordance with Section 4(s) hereof, the Company may offer, sell or deliver
Shares from the time that is 48 hours after the time that the relevant Earnings
8-K was first filed to one week before the relevant Filing Time. For purposes of
clarity, the parties hereto agree that this Section 3(k)(ii) shall in no way
affect or limit the operation of the provisions of clause (i) of Section 3(k),
which shall have independent application.
4. Certain Agreements of the Company. The Company agrees with the Manager that:
(a)    Filing of Amendments; Response to Commission Requests. The Company will
promptly advise the Manager of any proposal to amend or supplement the
Registration Statement or any Prospectus at any time and will offer the Manager
a reasonable opportunity to comment on any such proposed amendment or
supplement; and the Company will also advise the Manager promptly of (i) the
filing of any such amendment or supplement, (ii) any request by the Commission
or its staff for any amendment to the Registration Statement, for any supplement
to any Prospectus or for any additional information, (iii) the institution by
the Commission of any stop order proceedings in respect of the Registration
Statement or the threatening of any proceeding for that purpose, and (iv) the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Shares in any jurisdiction or the institution or
threatening of any proceedings for such purpose. The Company will use its best
efforts to prevent the issuance of any such stop order or the suspension of any
such qualification and, if issued, to obtain as soon as possible the withdrawal
thereof.
(b)    Continued Compliance with Securities Laws. If, at any time when a
prospectus relating to the Shares is (or but for the exemption in Rule 172 would
be) required to be delivered under the Act by any underwriter or dealer, any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or if it is necessary
at any time to amend the Registration Statement or supplement the Prospectus to
comply with the Act, the Company will promptly notify the Manager of such event
and promptly notify the Manager to suspend solicitation of purchases of the
Shares and forthwith upon receipt of such notice, the Manager shall suspend its
solicitation of purchases of the Shares and shall cease using the Prospectus;
and if the Company shall decide to amend or supplement the Registration
Statement or the Prospectus, it will promptly advise the Manager by telephone
(with confirmation in writing), will promptly prepare and file with the
Commission an amendment or supplement to the Registration Statement or the
Prospectus which will correct such statement or omission or effect such
compliance and will advise the Manager when the Manager is free to resume such
solicitation. Neither the Manager’s




--------------------------------------------------------------------------------




consent to, nor the Manager’s delivery of, any such amendment or supplement
shall constitute a waiver of any of the conditions set forth in Section 5
hereof. The Company, during the period when a prospectus relating to the Shares
is required to be delivered under the Act (whether physically, deemed to be
delivered pursuant to Rule 153 or through compliance with Rule 172 under the Act
or any similar rule), will promptly file all documents required to be filed with
the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act
subsequent to the date of the Prospectus Supplement and will promptly advise the
Manager if the Company learns that it failed to file such reports within the
time period prescribed therein.
(c)    Rule 158. As soon as practicable, but not later than 16 months, after the
date of this Agreement, the Company will make generally available to its
securityholders an earnings statement covering a period of at least 12 months
beginning after the date of this Agreement and satisfying the provisions of
Section 11(a) of the Act and Rule 158.
(d)    Furnishing of Prospectuses. The Company will furnish to the Manager
copies of the Registration Statement, including all exhibits, and the Prospectus
and all amendments and supplements to such documents, in each case as soon as
available and in such quantities as the Manager reasonably requests. The Company
will pay the expenses of printing and distributing to the Manager all such
documents.
(e)    Blue Sky Qualifications. The Company will arrange for the qualification
of the Shares for sale under the laws of such jurisdictions as the Manager
designates and will continue such qualifications in effect so long as required
for the distribution; provided, however, that the Company will not be required
to qualify as a foreign corporation or to consent to the service of process
under the laws of any such jurisdiction (except service of process with respect
to the offering and sale of the Shares).
(f)    Reporting Requirements. During the period of five years hereafter, the
Company will furnish to the Manager, as soon as practicable after the end of
each fiscal year, a copy of its annual report to stockholders for such year; and
the Company will furnish to the Manager (i) as soon as available, a copy of each
report and any definitive proxy statement of the Company filed with the
Commission under the Exchange Act or mailed to stockholders, and (ii) from time
to time, such other information concerning the Company as the Manager may
reasonably request. However, so long as the Company is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and is
timely filing reports with the Commission on its EDGAR system, it is not
required to furnish such reports or statements to the Manager.
(g)    Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including but not limited
to any filing fees and other expenses (including fees and disbursements of
counsel to the Manager) incurred in connection with qualification of the Shares
under the laws of such jurisdictions as the Manager designates and the
preparation and printing of memoranda relating thereto, fees and expenses
incident to listing the Shares on the NYSE, NASDAQ Stock Market and other
national and foreign exchanges, fees and expenses in connection with the
registration of the Shares under the Act and expenses incurred in distributing
preliminary prospectuses and the Prospectus (including any amendments and
supplements thereto) to the Manager and for expenses incurred for preparing,
printing and distributing any Permitted Free Writing Prospectuses to investors
or prospective investors. Notwithstanding the above, from July 1, 2014 through
the termination of the Agreement, the Company will reimburse the Manager up to
$15,000 on a quarterly basis for all expenses incurred by them in connection
with the offering. If this Agreement is terminated by the Company prior to the
one year anniversary of the date of the Original Agreement in accordance with
the provisions of Section 8(a) hereof and Shares with an aggregate offering
price of $50,000,000 have not been offered and sold under the Original Agreement
and this Agreement, the Company shall reimburse the Manager for all of their
reasonable out-of-pocket expenses (including the reasonable and documented fees
and disbursements of a single counsel to the Manager) incurred by them in
connection with the offering contemplated by the Original Agreement and this
Agreement; provided, however, such reimbursement obligation shall not exceed
$100,000.
(h)    Use of Proceeds. The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and, except as disclosed in the
General Disclosure Package, the Company does not intend to use any of the
proceeds from the sale of the Shares hereunder to repay any outstanding debt
owed to any affiliate of the Manager.
(i)    Absence of Manipulation. The Company will not take, directly or
indirectly, any action designed to or that would constitute or that might
reasonably be expected to cause or result in, stabilization or manipulation of
the price of any securities of the Company to facilitate the sale or resale of
the Shares.




--------------------------------------------------------------------------------




(j)    Listing and Reservation of Common Stock. The Company will use its
commercially reasonable best efforts to cause the Shares to be listed for
trading on the NYSE and to maintain such listing. The Company will reserve out
of authorized but unissued Common Stock and keep available at all times, free of
pre-emptive rights, the full number of Shares to be issued and sold hereunder.
(k)    Company Periodic Report Dates. The Company will disclose in its quarterly
reports on Form 10-Q and in its report on Form 10-K the number of Shares sold
through the Manager under this Agreement, the net proceeds received by the
Company and the compensation paid by the Company to the Manager with respect to
sales of Shares pursuant to this Agreement during the relevant period.
(l)    Upon commencement of the offering of Shares under this Agreement and at
each Representation Date, the Company will furnish or cause to be furnished
forthwith to the Manager a certificate dated as of such Representation Date, in
a form satisfactory to the Manager to the effect that the statements contained
in the certificate referred to in Section 5(f) of this Agreement which were last
furnished to the Manager are true and correct at such Representation Date as
though made at and as of such time (except that such statements shall be deemed
to relate to the Registration Statement, the General Disclosure Package and the
Prospectus as amended and supplemented to such time) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
said Section 5(f), but modified as necessary to relate to the Registration
Statement and the Prospectus as amended and modified and supplemented, or to the
document incorporated by reference into the Prospectus, to the time of delivery
of such certificate.
(m)    Upon commencement of the offering of Shares under this Agreement and at
each Representation Date, unless the Manager otherwise agrees in writing, the
Company will furnish or cause to be furnished to the Manager and to counsel to
the Manager the written opinion and letter of the General Counsel and DLA Piper
LLP (US) or other counsel satisfactory to the Manager, dated as of such
Representation Date, in a form and substance satisfactory to the Manager and its
counsel, of the same tenor as the opinions and letters referred to in
Section 5(d) and 5(e) of this Agreement, but modified as necessary to relate to
the Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented, or to the document incorporated by reference into the
Prospectus, to the time of delivery of such opinion and letter or, in lieu of
such opinion and letter, counsel last furnishing such letter to the Manager
shall furnish such Manager with a letter substantially to the effect that the
Manager may rely on such last opinion and letter to the same extent as though
each were dated the date of such letter authorizing reliance (except that
statements in such last letter shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented to the time of delivery
of such letter authorizing reliance).
(n)    Upon commencement of the offering of Shares under this Agreement and at
each Representation Date, unless the Manager otherwise agrees in writing, the
Company will cause McGladrey LLP, or other independent accountants reasonably
satisfactory to the Manager, to furnish to the Manager a letter, as of such
Representation Date, in form satisfactory to the Manager and its counsel, of the
same tenor as the letter referred to in Section 5(a) hereof, but modified as
necessary to relate to the Registration Statement, the General Disclosure
Package and the Prospectus, as amended and supplemented, or to the document
incorporated by reference into the Prospectus, to the date of such letter.
(o)    To reserve and keep available at all times, free of preemptive rights,
Shares for the purpose of enabling the Company to satisfy its obligations
hereunder.
(p)    To comply with the requirements of Rule 433 under the Act applicable to
any “issuer free writing prospectus,” as defined in such rule, including timely
filing with the Commission where required, legending and record keeping.
(q)    The Company consents to the Manager trading in the Company’s Common Stock
for the Manager’s own account and for the account of its clients at the same
time as sales of Shares occur pursuant to this Agreement.


(r)    If to the knowledge of the Company, all filings required by Rule 424 in
connection with this offering shall not have been made or the representation in
Section 2(b) shall not be true and correct on the applicable Settlement Date,
the Company will offer to any person who has agreed to purchase Shares from the
Company as the result of an offer to purchase solicited by the Manager the right
to refuse to purchase and pay for such Shares.


(s)    To afford the Manager, on reasonable notice, a reasonable opportunity to
conduct a due diligence investigation with respect to the Company customary in
scope for transactions contemplated hereby (including, without limitation, the
availability of the chief financial officer and general counsel to respond to
questions regarding the business




--------------------------------------------------------------------------------




and financial condition of the Company and the right to have made available to
them for inspection such records and other information as they may reasonably
request).


(t)    To make available its appropriate officers and to cause such officers to
participate in a call with the Manager and its counsel on a periodic basis, or
otherwise as the Manager may reasonably request; such call shall be for the
purpose of updating the Manager’s due diligence review of the Company in
connection with the transactions contemplated hereby.
        
(u)    Restriction on Sale of Securities. The Company will not, without
(a) giving the Manager at least three business days’ prior written notice
specifying the nature of the proposed sale and the date of such proposed sale
and (b) the Manager suspending activity under this program for such period of
time as requested by the Company or as deemed appropriate by the Manager in
light of the proposed sale, directly or indirectly, take any of the following
actions with respect to its Common Stock or any securities convertible into or
exchangeable or exercisable for any of Common Stock (“Lock-Up Securities”):
(i) offer, sell, issue, contract to sell, pledge or otherwise dispose of Lock-Up
Securities, (ii) offer, sell, issue, contract to sell, contract to purchase or
grant any option, right or warrant to purchase Lock-Up Securities, (iii) enter
into any swap, hedge or any other agreement that transfers, in whole or in part,
the economic consequences of ownership of Lock-Up Securities, (iv) establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position in Lock-Up Securities within the meaning of Section 16 of the Exchange
Act, or (v) file with the Commission a registration statement under the Act
relating to Lock-Up Securities, or publicly disclose the intention to take any
such action, without the prior written consent of the Manager, except the
restrictions in this Section shall not apply to (i) the Shares to be sold
hereunder, (ii) the issuance by the Company of shares of Lock-Up Securities upon
the exercise of an option or warrant or the conversion of a security or upon the
vesting of a compensatory award, in each case outstanding on the date hereof,
(iii) grants of awards under the Company’s incentive plans or the sale of shares
of Lock-Up Securities pursuant to Rule 10b5-1 trading plans, each as in
existence on the date hereof, (iv) the establishment of a trading plan pursuant
to Rule 10b5-1 under the Exchange Act for the transfer of shares of Lock-Up
Securities, provided that such plan does not provide for the transfer of Lock-Up
Securities during the 90 day restricted period, or (v) with the prior written
consent of the Manager.
5. Conditions of the Obligations of the Manager. The obligations of the Manager
hereunder with respect to any order submitted to the Manager by the Company to
sell Shares or with respect to any agreement by the Manager to purchase Shares
as principal are subject to the accuracy of the representations and warranties
of the Company herein, to the accuracy of the statements of Company officers
made pursuant to the provisions hereof, to the performance by the Company of its
obligations hereunder and to the following additional conditions precedent:
(a)  Accountants’ Comfort Letter. The Manager shall have received letters, of
McGladrey LLP on each Representation Date, dated such date, confirming that they
are a registered public accounting firm and independent public accountants
within the meaning of the Securities Laws and substantially in the form of
Schedule B hereto, unless the Manager otherwise agrees in writing.
(b)  Filing of Prospectus. The Prospectus shall have been filed with the
Commission in accordance with the Rules and Regulations and Section 4(a) hereof.
No stop order suspending the effectiveness of the Registration Statement or of
any part thereof shall have been issued and no proceedings for that purpose
shall have been instituted or, to the knowledge of the Company or the Manager,
shall be contemplated by the Commission.
(c)  No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, there shall not have occurred (i) any change, or any development
or event involving a prospective change, in the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company and its subsidiaries taken as a whole which, in the judgment of the
Manager, is material and adverse and makes it impractical or inadvisable to sell
the Shares; (ii) any downgrading in the rating of any debt securities of the
Company, if any, by any “nationally recognized statistical rating organization”
(as defined for purposes of Rule 436(g)), or any public announcement that any
such organization has under surveillance or review its rating of any debt
securities of the Company (other than an announcement with positive implications
of a possible upgrading, and no implication of a possible downgrading, of such
rating); (iii)  any change in U.S. or international financial, political or
economic conditions or currency exchange rates or exchange controls the effect
of which is such as to make it, in the judgment of the Manager, impractical to
market or to enforce contracts for the sale of the Shares, whether in the
primary market or in respect of dealings in the secondary market; (iv) any
suspension or material limitation of trading in securities generally on the
NYSE, or any setting of minimum or maximum prices for trading on such exchange;
(v) or any suspension of trading of any securities of the Company on any
exchange or in the over-the-counter market; (vi) any banking moratorium declared
by any U.S. federal or New York authorities; (vii) any major disruption of
settlements of securities, payment, or clearance services in the United States
or any other




--------------------------------------------------------------------------------




country where such securities are listed or (viii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of the Manager, the effect of any such attack,
outbreak, escalation, act, declaration, calamity or emergency is such as to make
it impractical or inadvisable to market the Shares or to enforce contracts for
the sale of the Shares.
(d)  Opinion of Counsel for Company. The Manager shall have received an opinion,
on each Representation Date, dated and delivered as of such date, of DLA Piper
LLP (US), counsel for the Company, in form and substance satisfactory to counsel
for the Manager, unless the Manager otherwise agrees in writing.
(e) Opinion of General Counsel. The Manager shall have received an opinion, on
each Representation Date, dated such date, of Randal S. Theisen, General Counsel
for the Company, in form and substance satisfactory to counsel for the Manager.
(f) Reserved.
(g) Opinion of Counsel for the Manager. The Manager shall have received
from Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Manager, on each
Representation Date, such opinion or opinions, dated such date, with respect to
such matters as the Manager may require, and the Company shall have furnished to
such counsel such documents as they request for the purpose of enabling them to
pass upon such matters.
(h)  Officers’ Certificate. The Manager shall have received a certificate, on
each Representation Date, dated such date, of an executive officer of the
Company and a principal financial or accounting officer of the Company in which
such officers shall state that: the representations and warranties of the
Company in this Agreement are true and correct; the Company has complied with
all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to such date; no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceedings
for that purpose have been instituted or, to the best of their knowledge and
after reasonable investigation, are contemplated by the Commission; and,
subsequent to the date of the most recent financial statements in the General
Disclosure Package, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or otherwise), results of operations, business, properties
or prospects of the Company and its subsidiaries taken as a whole except as set
forth in the General Disclosure Package or as described in such certificate.
(i) Listing. The Shares shall have been approved for listing on the NYSE,
subject only to notice of issuance at or prior to each Settlement Date.
(j) Actively-Traded Security. The Common Stock shall be an “actively-traded
security” excepted from the requirements of Rule 101 of Regulation M under the
Exchange Act by subsection (c)(1) of such rule.
The Company will furnish the Manager with such conformed copies of such
opinions, certificates, letters and documents as the Manager reasonably
requests. The Manager may in its sole discretion waive compliance with any
conditions to the obligations of the Manager hereunder.
Prior to each Settlement Date where the Manager is acting as principal, the
Company shall have furnished to the Manager such further certificates and
documents confirming the representations and warranties, covenants and
conditions contained herein and related matters as the Manager may reasonably
have requested.
6. Indemnification and Contribution. (a) Indemnification of the Manager. The
Company will indemnify and hold harmless the Manager, its partners, members,
directors, officers, employees, agents, affiliates and each person, if any, who
controls the Manager within the meaning of Section 15 of the Act or Section 20
of the Exchange Act (each, an “Indemnified Party”), against any and all losses,
claims, damages or liabilities, joint or several, to which such Indemnified
Party may become subject, under the Act, the Exchange Act, other Federal or
state statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any part of the Registration Statement at any time, any Statutory
Prospectus as of any time, the Prospectus or any Issuer Free Writing Prospectus,
or arise out of or are based upon the omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and will reimburse each Indemnified Party for any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending against any loss, claim, damage, liability, action,
litigation, investigation or proceeding whatsoever (whether or not such
Indemnified Party is a party thereto), whether threatened or commenced, and in
connection with the enforcement of this provision with respect




--------------------------------------------------------------------------------




to any of the above as such expenses are incurred; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with written information furnished
to the Company by the Manager specifically for use therein, it being understood
and agreed that the only such information furnished by the Manager consists of
the information described as such in subsection (b) below.
(b) Indemnification of Company. The Manager will indemnify and hold harmless the
Company, each of its directors and each of its officers who signs a Registration
Statement and each person, if any, who controls the Company within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act (each, a “Manager
Indemnified Party”), against any losses, claims, damages or liabilities to which
such Manager Indemnified Party may become subject, under the Act, the Exchange
Act, other Federal or state statutory law or regulation or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any part of the Registration Statement at any
time, any Statutory Prospectus as of any time, the Prospectus or any Issuer Free
Writing Prospectus, or arise out of or are based upon the omission or the
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, in each case to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by the Manager specifically for use
therein, and will reimburse any legal or other expenses reasonably incurred by
such Manager Indemnified Party in connection with investigating or defending
against any such loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or not such Manager Indemnified
Party is a party thereto), whether threatened or commenced, based upon any such
untrue statement or omission, or any such alleged untrue statement or omission
as such expenses are incurred, it being understood and agreed that the only such
information furnished by the Manager consists of the following information in
the Prospectus furnished on behalf of the Manager: the legal and marketing names
of the Manager.
(c) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement
(i) includes an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action and (ii) does
not include a statement as to, or an admission of, fault, culpability or a
failure to act by or on behalf of an indemnified party.
(d) Contribution. If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Manager on the other from the offering of
the Shares or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and the Manager on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Manager on the
other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) received by the Company bear to
the total commissions received by the Manager. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Manager
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d).




--------------------------------------------------------------------------------




Notwithstanding the provisions of this subsection (d), no Manager shall be
required to contribute any amount in excess of the amount by which the total
price at which the Shares sold by it and distributed to the public exceeds the
amount of any damages which the Manager has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Company and the
Manager agree that it would not be just and equitable if contribution pursuant
to this Section 6(d) were determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in this Section 6(d).
7. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the Manager set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation,
or statement as to the results thereof, made by or on behalf of the Manager, the
Company or any of their respective representatives, officers or directors or any
controlling person, and will survive delivery of and payment for the Shares.
8. Termination.
(a)    The Company shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to offers and
sales of Shares in its sole discretion at any time. Any such termination shall
be without liability of any party to any other party except that (i) if the
Shares have been sold through the Manager for the Company, then Sections 3(f),
3(g) and 4(j) of this Agreement shall remain in full force and effect with
respect to and to the extent of such Shares sold, (ii) with respect to any
pending sale, through the Manager for the Company, the obligations of the
Company, including in respect of compensation of the Manager, shall remain in
full force and effect notwithstanding the termination, and (iii) Sections 4(d),
6, 7, 9, 11 and 13 of this Agreement shall remain in full force and effect
notwithstanding such termination.
(b)    The Manager shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the offers
and sales of Shares in its sole discretion at any time. Any such termination
shall be without liability of any party to any other party except that the
provisions of Sections 4(g), 6, 7, 9 and 11 of this Agreement shall remain in
full force and effect notwithstanding such termination.
(c)    This Agreement shall remain in full force and effect until the earliest
of (i) the date on which $97,168,693.51 aggregate offering price of the Shares
are sold under this Agreement, (ii) the date on which this Agreement is
terminated pursuant to Sections 8(a) or (b) above and (iii) the date on which
this Agreement is terminated by mutual agreement of the parties; provided that,
in each case of clauses (i), (ii) and (iii) above, any such termination shall in
all cases be deemed to provide that Section 4(g), Section 6 and Section 7 shall
remain in full force and effect.
(d)    Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective until the receipt of such notice by the Manager or the Company,
as the case may be. If such termination shall occur prior to the Settlement Date
for any sale of the Shares, such sale shall settle in accordance with the
provisions of Section 3(f) of this Agreement.
9. Notices. All communications hereunder will be in writing and mailed,
delivered or telegraphed and confirmed to the Manager at Credit Suisse
Securities (USA) LLC, Eleven Madison Avenue, New York, New York 10010-3629,
Attention:  LCD-IBD, or, if sent to the Company, will be mailed, delivered or
telegraphed and confirmed to it at Western Alliance Bancorporation, One E.
Washington Street Suite 1400, Phoenix, Arizona 85004, Attention: Chief Financial
Officer; provided, however, that any notice to the Manager pursuant to Section 6
will be mailed, delivered or telegraphed and confirmed to the Manager.
10. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 6, and no other person
will have any right or obligation hereunder.
11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.
12. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:
(a)    No Other Relationship. The Manager has retained solely to act as sales
agent and/or principal in connection with the purchase and sale of Shares and
that no fiduciary, advisory or agency relationship between the Company and the
Manager has been created in respect of any of the transactions contemplated by
this Agreement or the Prospectus, irrespective of whether the Manager has
advised or is advising the Company on other matters;




--------------------------------------------------------------------------------




(b)    Arms’ Length Negotiations. The price of the Shares set forth in this
Agreement was established by the Company following discussions and arms-length
negotiations with the Manager and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;
(c)    Absence of Obligation to Disclose. The Company has been advised that the
Manager and its affiliates are engaged in a broad range of transactions which
may involve interests that differ from those of the Company and that the Manager
has no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; and
(d)    Waiver. The Company waives, to the fullest extent permitted by law, any
claims it may have against the Manager for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Manager shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.
13. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company irrevocably and unconditionally waives any
objection to the laying of venue of any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby in Federal
and state courts in the Borough of Manhattan in The City of New York and
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such suit or proceeding in any such court has been brought
in an inconvenient forum.
THE COMPANY AND THE MANAGER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
14. Entire Agreement. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Manager
with respect to the subject matter hereof.




--------------------------------------------------------------------------------




If the foregoing is in accordance with the Manager’s understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and the Manager
in accordance with its terms.
Very truly yours,
Western Alliance Bancorporation
By: /s/ Dale Gibbons
Name: Dale Gibbons
Title: Executive Vice President
and Chief Financial Officer


The foregoing Amended and Restated Distribution Agency Agreement is hereby
confirmed and accepted as of the date first above written.
Credit Suisse Securities (USA) LLC
By: /s/ Amit Grover
Name: Amit Grover
Title: Director




--------------------------------------------------------------------------------




SCHEDULE A
1.
Permitted Free Writing Prospectuses (included in the General Disclosure Package)

“Permitted Free Writing Prospectus” includes each of the following documents:
[None]
2.
Other Information Included in the General Disclosure Package

The following information is also included in the General Disclosure Package:
[None]




--------------------------------------------------------------------------------




SCHEDULE B
Pursuant to Section 5(a) of the Amended and Restated Distribution Agency
Agreement, the accountants shall furnish letters to the Manager to the effect
that:
(i)    They are independent certified public accountants with respect to the
Company and its subsidiaries within the meaning of the Act and the applicable
published rules and regulations thereunder;
(ii)    In their opinion, the financial statements and any supplementary
financial information and schedules (and, if applicable, financial forecasts
and/or pro forma financial information) examined by them and included or
incorporated by reference in the Registration Statement or the Prospectus comply
as to form in all material respects with the applicable accounting requirements
of the Act or the Exchange Act, as applicable, and the related published rules
and regulations thereunder; and, if applicable, they have made a review in
accordance with standards established by the American Institute of Certified
Public Accountants of the consolidated interim financial statements, selected
financial data, pro forma financial information, financial forecasts and/or
condensed financial statements derived from audited financial statements of the
Company for the periods specified in such letter, as indicated in their reports
thereon, copies of which have been furnished to the Manager;
(iii)    They have made a review in accordance with standards established by the
American Institute of Certified Public Accountants of the unaudited condensed
consolidated statements of income, consolidated balance sheets and consolidated
statements of cash flows included in the Prospectus and/or included in the
Company’s quarterly reports on Form 10-Q incorporated by reference into the
Prospectus as indicated in their reports thereon copies of which have been
furnished to the Manager; and on the basis of specified procedures including
inquiries of officials of the Company who have responsibility for financial and
accounting matters regarding whether the unaudited condensed consolidated
financial statements referred to in paragraph (vi)(A)(i) below comply as to form
in all material respects with the applicable accounting requirements of the Act
and the Exchange Act and the related published rules and regulations, nothing
came to their attention that caused them to believe that the unaudited condensed
consolidated financial statements do not comply as to form in all material
respects with the applicable accounting requirements of the Act and the Exchange
Act and the related published rules and regulations;
(iv)    The unaudited selected financial information with respect to the
consolidated results of operations and financial position of the Company for the
five most recent fiscal years included in the Prospectus and included or
incorporated by reference in Item 6 of the Company’s Annual Report on Form 10‑K
for the most recent fiscal year agrees with the corresponding amounts (after
restatement where applicable) in the audited consolidated financial statements
for such five fiscal years which were included or incorporated by reference in
the Company’s Annual Reports on Form 10‑K for such fiscal years;
(v)    They have compared the information in the Prospectus under selected
captions with the disclosure requirements of Regulation S-K and on the basis of
limited procedures specified in such letter nothing came to their attention as a
result of the foregoing procedures that caused them to believe that this
information does not conform in all material respects with the disclosure
requirements of items 301, 302, 402 and 503(d), respectively, of Regulation S-K;
(vi)    On the basis of limited procedures, not constituting an examination in
accordance with generally accepted auditing standards, consisting of a reading
of the unaudited financial statements and other information referred to below, a
reading of the latest available interim financial statements of the Company and
its subsidiaries, inspection of the minute books of the Company and its
subsidiaries since the date of the latest audited financial statements included
or incorporated by reference in the Prospectus, inquiries of officials of the
Company and its subsidiaries responsible for financial and accounting matters
and such other inquiries and procedures as may be specified in such letter,
nothing came to their attention that caused them to believe that:
(A)    (i) the unaudited condensed consolidated statements of income,
consolidated balance sheets and consolidated statements of cash flows included
in the Prospectus and/or included or incorporated by reference in the Company’s
Quarterly Reports on Form 10‑Q incorporated by reference in the Prospectus do
not comply as to form in all material respects with the applicable accounting
requirements of the Exchange Act and the related published rules and
regulations, or (ii) any material modifications should be made to the unaudited
condensed consolidated statements of income, consolidated balance sheets and
consolidated statements of cash flows included in the Prospectus or included in
the Company’s Quarterly Reports on Form 10-Q incorporated by reference in the
Prospectus, for them to be in conformity with generally accepted accounting
principles;
(B)    any other unaudited income statement data and balance sheet items
included in the Prospectus do not agree with the corresponding items in the
unaudited consolidated financial statements from which such data and items were
derived, and any such unaudited data and items were not determined on a basis
substantially consistent




--------------------------------------------------------------------------------




with the basis for the corresponding amounts in the audited consolidated
financial statements included or incorporated by reference in the Company’s
Annual Report on Form 10‑K for the most recent fiscal year;
(C)    the unaudited financial statements which were not included in the
Prospectus but from which were derived the unaudited condensed financial
statements referred to in clause (A) and any unaudited income statement data and
balance sheet items included in the Prospectus and referred to in clause (B)
were not determined on a basis substantially consistent with the basis for the
audited financial statements included or incorporated by reference in the
Company’s Annual Report on Form 10‑K for the most recent fiscal year;
(D)    any unaudited pro forma consolidated condensed financial statements
included or incorporated by reference in the Prospectus do not comply as to form
in all material respects with the applicable accounting requirements of the Act
and the published rules and regulations thereunder or the pro forma adjustments
have not been properly applied to the historical amounts in the compilation of
those statements;
(E)    as of a specified date not more than three days prior to the date of such
letter, there have been any changes in the consolidated capital stock (other
than issuances of capital stock upon exercise of options and stock appreciation
rights, upon earn‑outs of performance shares and upon conversions of convertible
securities, in each case which were outstanding on the date of the latest
balance sheet included or incorporated by reference in the Prospectus) or any
increase in the consolidated long‑term debt of the Company and its subsidiaries,
or any decreases in consolidated net current assets or stockholders’ equity or
other items specified by the Manager, or any increases in any items specified by
the Manager, in each case as compared with amounts shown in the latest balance
sheet included or incorporated by reference in the Prospectus, except in each
case for changes, increases or decreases which the Prospectus discloses have
occurred or may occur or which are described in such letter; and
(F)    for the period from the date of the latest financial statements included
or incorporated by reference in the Prospectus to the specified date referred to
in clause (E) there were any decreases in consolidated net revenues or operating
profit or the total or per share amounts of consolidated net income or other
items specified by the Manager, or any increases in any items specified by the
Manager, in each case as compared with the comparable period of the preceding
year and with any other period of corresponding length specified by the Manager,
except in each case for increases or decreases which the Prospectus discloses
have occurred or may occur or which are described in such letter; and
(vii)    In addition to the examination referred to in their report(s) included
or incorporated by reference in the Prospectus and the limited procedures,
inspection of minute books, inquiries and other procedures referred to in
paragraphs (iii) and (vi) above, they have carried out certain specified
procedures, not constituting an examination in accordance with generally
accepted auditing standards, with respect to certain amounts, percentages and
financial information specified by the Manager which are derived from the
general accounting records of the Company and its subsidiaries, which appear in
the Prospectus (excluding documents incorporated by reference) or in Part II of,
or in exhibits and schedules to, the Registration Statement specified by the
Manager or in documents incorporated by reference in the Prospectus specified by
the Manager, and have compared certain of such amounts, percentages and
financial information with the accounting records of the Company and its
subsidiaries and have found them to be in agreement.




--------------------------------------------------------------------------------




SCHEDULE C




Authorized officers of the Company:
Robert Sarver, Dale Gibbons, Randall Theisen and John Radwanski





Authorized persons of the Manager:
Craig Wiele, John Jedlicka, Matthew Maloney, Andrea Kapica, Adi Kaner and Karen
Scelsi





